DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22  of U.S. Patent No. 10433785 B2. Although the language of the claims at issue are not identical, the claims are not patentably distinct from each other because they are directed to the same invention.

Allowable Subject Matter 
Claims 1-17 are allowable, contingent on filing of Terminal Disclaimer, as discussed above.
The prior art of record does not teach or suggest the claimed invention of a compartment syndrome diagnosis device, comprising the recited elements in cooperation, including a percutaneous probe comprising an electrode; a stimulus signal intended to elicit a visible and/or palpable muscle contraction of a motor unit of a compartment and the hand-held electrical stimulation device monitors at least one stimulation parameter associated with a stimulation threshold of the motor unit of the compartment, wherein the hand-held electrical stimulation device operatively delivers, based on the stimulation parameter, a stimulation signal to the motor unit via the electrode (as recited in claim 1); wherein the stimulation component stimulates the motor unit via the percutaneous probe and based on the stimulation signal, wherein the stimulation signal comprises parameters intended to elicit a palpable and/or visible muscle contraction of the motor unit; and a sensor configured to measure a pressure of a compartment comprising the motor unit (as recited in claim 13).
The closest prior art is Steuer et al. (US 4711248 A, December 8, 1987) (hereinafter “Steuer”).  Steuer teaches a compartment syndrome diagnosis device, comprising an electrode (113, 114, Fig. 6), generating a stimulus signal suitable for eliciting muscle contraction of a motor unit of a compartment; and monitoring at least one stimulation parameter, such as pressure, associated with a stimulation threshold of a motor unit of the compartment. See, e.g., 2:48-66, 5: 15-32).  However, Steuer does not teach that the device is percutaneous.
Note further that Matsen et. al. (“Diagnosis and Management of Compartmental Syndromes,” 1980) (hereinafter “Matsen”) teach stimulating the motor nerve just proximal to the compartment.  See, e.g., 288 (“The motor nerve supplying the muscles of the compartment is stimulated just proximal to the compartment, using either surface or needle electrodes.”).  However, Matsen does not teach delivering stimulation (directly) to the motor unit (as recited by claim 1), or stimulates (directly) the motor unit (as recited in claim 13).
For these reasons the claims are believed to be allowable over the art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT LUAN/Primary Examiner, Art Unit 3792